Motion denied and Order filed September 2, 2021




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-20-00311-CR
                            ____________

                  DOUGLAS WAYNE REED, Appellant

                                   V.

                    THE STATE OF TEXAS, Appellee

                  On Appeal from the 10th District Court
                        Galveston County, Texas
                    Trial Court Cause No. 19CR1668

                              ____________

                          NO. 14-20-00497-CR
                            ____________

             EX PARTE DOUGLAS WAYNE REED, Relator



                      ORIGINAL PROCEEDING
                      WRIT OF HABEAS CORPUS
                          10th District Court
                       Galveston County, Texas
                        Trial Court Cause No. 19CR1668

                                      ORDER

      Appellant filed the present motion pro se in both of the above-styled
proceedings, an active direct appeal from his criminal prosecution in which he is
represented by counsel and a dismissed pro se habeas proceeding. His motion
requests that his counsel in the direct appeal surrender the casefile he created.
Appellant’s motion does not warrant relief, and moreover, to the extent appellant is
seeking the casefile to allow himself to both be represented by counsel and proceed
pro se in a hybrid representation arrangement in his pending direct appeal, he is not
entitled to proceed that way. See Martinez v. State, 513 S.W.3d 87, 96 (Tex.
App.—Houston [14th Dist.] 2016, no pet.). Accordingly, appellant’s motion is
denied.



                                  PER CURIAM



Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                         2